DETAILED CORRESPONDENCE
Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/09/2021 has been entered.

Remarks/Response to Amendments
A new examiner has been assigned to this case. Therefore an updated search and examination have been carried out accordingly.

Applicant’s amendment to the specification is sufficient to overcome the objection to the Specification from the previous action, which is hereby withdrawn. 
Applicant’s amendment to Claims 2 and 8 are sufficient to overcome the objection to the Claims from the previous action, which is hereby withdrawn. 
	
Claims 2-13, 15-19 and 22-25 are pending, with Claims 1 and 14 cancelled, and Claims 20-21 withdrawn. 

Response to Arguments
Applicant argues the 102/103 rejections, on page 8 and page 11, in view of Li et al., (US 2008/0167628), stating that the prior art allegedly doesn’t teach “the catheter body is biased so as to be relaxed in the first configuration”. The examiner has fully considered applicant’s argument, and has updated the search according to the newly amended limitations. Prior art has been found which reads on the amended limitations. See rejections below.

Specification
The disclosure is objected to because of the following informalities: 
The same component number “270” is defined as a “catheter system” in pp [0116], a “guidewire” in pp [0118], and a “mandrel” in pp [0119]. Please select a single definition for clarity and consistency throughout the disclosure.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 5, 8 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Regarding Claim 2 line 5, the recitation of “at least a portion of the catheter body” is indefinite, as it is unclear whether the “at least a portion” is (1) the same “at least a portion of the catheter body” recited in Claim 2 line 3 previously, or, (2) is a new portion of the catheter body. For the purposes of examination, the examiner is interpreting “at least a portion of the catheter body” to be the same portion of the catheter body, therefore should be corrected to “the portion of the catheter body” or the like.

Regarding Claim 5 lines 2-3, the recitation of “at least a portion of the catheter body” is indefinite, as it is unclear whether the “at least a portion” is (1) the same “at least a portion of the catheter body” recited in Claim 2 line 3 upon which Claim 5 depends, or, (2) is a new portion of the catheter body. For the purposes of examination, the examiner is interpreting “at least a portion of the catheter body” to be the same portion of the catheter body, therefore should be corrected to “the portion of the catheter body” or the like.

Regarding Claim 8 line 5, the recitation of “at least a portion of the catheter body” is indefinite, as it is unclear whether the “at least a portion” is (1) the same “at least a portion of the catheter body” recited in Claim 8 line 3 previously, or, (2) is a new portion of the catheter body. For the purposes of examination, the examiner is interpreting “at least a portion of the catheter body” to be the same portion of the catheter body, therefore should be corrected to “the portion of the catheter body” or the like.

Regarding Claim 22 lines 2-3, the recitation of “at least a portion of the catheter body” is indefinite, as it is unclear whether the “at least a portion” is (1) the same “at least a portion of the catheter body” recited in Claim 8 line 3 upon which Claim 22 depends, or, (2) is a new portion of the catheter body. For the purposes of examination, the examiner is interpreting “at least a portion of the catheter body” to be the same portion of the catheter body, therefore should be corrected to “the portion of the catheter body” or the like.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-7 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al., (US 2008/0167628) in view of Jang (US 7074231) and Vidovich (US 2013/0158396).
Regarding Claim 2, Li teaches a catheter system (seen in Fig. 1) comprising: 
a catheter body (Fig. 1 and 4, (50)) comprising a proximal end (Fig. 4, near (54)), a distal end (Fig. 4, near (52)), and a first lumen extending axially through at least a portion of the catheter body (50), the first lumen (Figs 9a-9d and [0078], (63)) being configured to receive a guidewire (Figs 9a-9d and [0078], (90)); 
a first opening (Fig. 9a, (58)) extending laterally through at least a portion of the catheter body (50), the first opening (58) being in communication with the first lumen and 
a distal portion of the catheter body (50) extending distally of the first opening (58) and a proximal portion of the catheter body (50) extending proximally of the first opening (58), the distal portion comprising sufficient flexibility to permit the distal portion to track over the guidewire (90) in a blood vessel to a remote location ([0050] and Figs 9a-9d, wherein the catheter tracks over a guidewire, and the distal end (53) is flexible enough to curve); and 
wherein the proximal and distal portions are non-overlapping when the catheter body is in the first position ([0047-0048] as the proximal and distal portions are defined relative to the first opening, hence are never overlapping); 
wherein the catheter body defines an inflection point adjacent to the first opening (seen in Fig 9C, annotated below, wherein the inflection point is a surface opposite the first opening), the inflection point being an approximate location wherein the catheter body (50) defines a bend having an angle of curvature defined between the distal portion and a longitudinal axis of the proximal portion (Fig. 9C, annotated below, where the angle of curvature defines a bend between the distal portion and a longitudinal axis of the proximal portion); 

    PNG
    media_image1.png
    278
    524
    media_image1.png
    Greyscale

wherein the angle of curvature is greater in a first configuration than in a second configuration (seen comparing Fig. 4, wherein the catheter has a straight, non-curved configuration, and Figs 9a-9d, wherein the catheter has a curved configuration), 
the bend of the catheter body (50) in the first configuration comprising a first inwardly bent portion and a second outwardly bent portion (seen in annotated Fig. 9C below) that is circumferentially opposite the first inwardly bent portion (seen in annotated Fig. 9C below), the first inwardly bent portion defining a first interior angle between the proximal catheter body portion and the distal catheter body portion (seen in annotated Fig. 9C below), the second outwardly bent portion defining a second exterior angle between the proximal catheter body portion and the distal catheter body portion (seen in annotated Fig. 9C below), the second exterior angle greater than the first interior angle in the first configuration (seen in annotated Fig. 9C below), the first opening positioned along the second outwardly bent portion such that the catheter body is bent away from the first opening in the first configuration (seen in annotated Fig. 9C below), the first opening (58) positioned relative to the inflection point such 

    PNG
    media_image2.png
    378
    560
    media_image2.png
    Greyscale

While Li doesn’t explicitly teach a sheath supported by the catheter body, the sheath being slidable relative to the catheter body; nor explicitly teaches the sheath is movable between at least a first position and a second position, wherein in the first position, the first opening is substantially covered by the sheath such that the guidewire is prevented from advancing through the first opening when the sheath is in the first position; and wherein in the second position, the first opening is substantially uncovered; and when the sheath is in the second position, the catheter system is configured to direct the guidewire being advanced through the first lumen to pass through the first opening such that a working length of the 
In related prior art, Jang teaches a catheter system (Jang Fig. 1) with a catheter (Jang Fig. 1, (10)) having a first opening (Fig. 1, (32)) in the proximal portion, also teaching a sheath (Jang Fig. 6, (66)) supported by the catheter body (Jang (10)), the sheath being slidable relative to the catheter body (Jang Fig. 6 and [Col. 8, lines 45-55] wherein the sheath is slidable relative to the catheter). The sheath is movable between a first position in which the first opening is substantially covered by the sheath such that the guidewire is prevented from advancing through the first opening when the sheath is in the first position (Jang [Col. 8, lines 53-55] wherein the opening is covered by sliding sheath (66) and thus prevents the guidewire from passing through (32)). Jang also teaches the sheath is movable to a second position in which the first opening is substantially uncovered (Jang Fig. 6 and [Col. 8, lines 45-47] wherein the first opening is substantially uncovered in the second position) such that the catheter system is configured to direct the guidewire being advanced through the first lumen to pass through the first opening; therefore the working length of the catheter system is shorter than when the sheath is in the first position (Jang Fig. 6 shows the sheath is in the second position and uncovers the opening (32), then the  guidewire is directed to pass through (32), as noted above, and [Col. 6, lines 2-6] teaches the opening (32) is located outside of the patient during a procedure, thus the working length of the catheter is shorter in the second position). Jang continues to teach the device is also capable of use when the catheter is in a bent configuration, when the device is held proximal to the opening (32) while the guidewire is 
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to modify Li’s catheter system to include a slidable sheath, as taught by Jang, for the motivation of a sliding sheath being desirable for allowing the first opening to be selectively closed and sealed (Jang [Col. 8, lines 45-55]); and also beneficially allows the catheter to convert from an ‘over-the-wire’ catheter to a ‘rapid-exchange’ catheter for removal of the catheter from the patient without extension of the guidewire (Jang [Col. 8, line 60—Col. 9, line 10]).
The combination of Li and Jang doesn’t explicitly teach wherein the catheter body is biased so as to be relaxed in the first configuration.
In related prior art, Vidovich teaches a catheter system having a catheter body (Vidovich Fig. 4, (10)) which is biased to be relaxed in a first configuration (seen in Vidovich Fig. 4) wherein the catheter has distinct first interior angles and second exterior angles (Vidovich Fig. 4, the angles seen respectively at (18) and (22)). Vidovich further teaches (in Vidovich [0025-0026]) that the catheter body is flexible, such that it can afford to be straightened when the catheter body is advanced over the guidewire, then, resiliently returns to its bent (relaxed) state when withdrawn (into the sheath).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date to modify the catheter body already having a bent first configuration and straight second configuration of Li and Jang, to be biased such that the bent first configuration is the relaxed state, or “biased so as to be relaxed in the first configuration”, as taught by Vidovich, for the 

Regarding Claim 3, Li in view of Jang and Vidovich teaches the modified catheter system of Claim 2, wherein the first opening (Li Fig. 1, (58)) extends laterally through a side wall (Li Fig. 1, (51)) of the catheter body (Li Fig. 1, (58)).  

Regarding Claim 4, Li in view of Jang and Vidovich teaches the modified catheter system of Claim 2, wherein the sheath is axially movable relative to the catheter body (Jang [Col. 8, lines 45-55] wherein the sheath axially moves relative to the catheter body, therefore would similarly do so in the modified catheter system).  

Regarding Claim 5, Li in view of Jang and Vidovich teaches the modified catheter system of Claim 2, wherein the catheter body further comprises a second lumen (Li Fig. 9C, (62)) extending axially through at least a portion of the catheter body (Li Fig. 9C, (50)). 
Li doesn’t explicitly teach wherein the second lumen is configured to communicate with an expandable balloon supported at the distal end of the catheter body; however, Jang teaches a first and second lumen (Jang Fig. 1, the catheter having lumens (20) and (22)), wherein the second lumen (Jang (22)) communicates with an expandable balloon (Jang Fig. 1, (24)) supported at a distal end of the catheter body (seen in Jang Fig. 1). It would have been obvious to one of ordinary skill in the art, prior to the effective filing date to modify the catheter system 

Regarding Claim 6, Li in view of Jang and Vidovich teaches the modified catheter system of Claim 2, wherein, in the first configuration, the sheath is in the second position, and in the second configuration, the sheath is in the first position (wherein the modified device includes the sheath having a second and first position relative to the first and second configurations of the catheter body).  

Regarding Claim 7, Li in view of Jang and Vidovich teaches the modified catheter system of Claim 2, wherein the angle of curvature is substantially greater in the first configuration than in the second configuration (seen in Li Fig. 4, wherein the second configuration has no curvature, compared to the first configuration of Li Figs 9a-9d, wherein an angle of curvature is present, therefore is greater than in the second configuration).  

Claims 8-9, 12-13, 15-16 and 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al., (US 2008/0167628) in view of Vidovich (US 2013/0158396).
Regarding Claim 8, Li teaches a catheter system (seen in Fig. 1) comprising: 
a catheter body (Fig. 1 and 4, (50)) comprising a proximal end (Fig. 4, near (54)), a distal end (Fig. 4, near (52)), and a first lumen extending axially through at least a portion of the 
a first opening (Fig. 9a, (58)) extending laterally through at least a portion of the catheter body (50), the first opening (58) being in communication with the first lumen and being positioned closer to the proximal end of the catheter body than the distal end of the catheter body ([0047] wherein the opening and lumen are in communication), wherein the first opening is configured to remain outside a body of a patient during a procedure ([0047] wherein the opening may be placed in different areas along the elongate shaft (56) in different embodiments); 
a proximal catheter body portion extending from the proximal end of the catheter body to the first opening (seen in Fig. 9C, annotated below); and 

    PNG
    media_image1.png
    278
    524
    media_image1.png
    Greyscale

a distal catheter body portion extending from the first opening to the distal end of the catheter body (seen in Fig. 9C, annotated), the distal catheter body portion comprising sufficient flexibility to permit the distal catheter body portion to track over the guidewire (90) in 
wherein: the catheter body (50) defines an inflection point adjacent to the first opening (seen in Fig 9C, annotated below, wherein the inflection point is a surface opposite the first opening), the inflection point being an approximate location wherein the catheter body (50) defines a bend having an angle of curvature defined between the distal catheter body portion and a longitudinal axis of the proximal catheter body portion (Fig. 9C, annotated, where the angle of curvature defines a bend between the distal portion and a longitudinal axis of the proximal portion); 
the catheter body is movable between at least a first configuration (seen in Figs 9a-9d) and a second configuration (seen in Fig. 4, where the catheter is completely straight and without bend or curvature), 
the bend of the catheter body (50) in the first configuration comprising a first inwardly bent portion and a second outwardly bent portion (seen in annotated Fig. 9C below) that is circumferentially opposite the first inwardly bent portion (seen in annotated Fig. 9C below), the first inwardly bent portion defining a first interior angle between the proximal catheter body portion and the distal catheter body portion (seen in annotated Fig. 9C below), the second outwardly bent portion defining a second exterior angle between the proximal catheter body portion and the distal catheter body portion (seen in annotated Fig. 9C below), the second exterior angle greater than the first interior angle in the first configuration (seen in annotated Fig. 9C below), the first opening (58) positioned along the second outwardly bent portion such 

    PNG
    media_image2.png
    378
    560
    media_image2.png
    Greyscale

the angle of curvature is greater in the first configuration than in the second configuration (seen in Fig. 4, wherein the second configuration has no curvature, compared to the first configuration of Figs 9a-9d, wherein an angle of curvature is present, therefore is greater than in the second configuration), the first opening (58) positioned relative to the inflection point such that, in the first configuration, the guidewire (90) can pass through the first lumen (Fig. 9C, (63)) from the distal catheter body portion within the body of the patient, out of the first lumen (63) through the first opening and in a proximal direction outside the body of the patient (seen in Figs 9a-9d); 

Li doesn’t explicitly teach wherein the catheter body is biased so as to be relaxed in the first configuration.
In related prior art, Vidovich teaches a catheter system having a catheter body (Vidovich Fig. 4, (10)) which is biased to be relaxed in a first configuration (seen in Vidovich Fig. 4) wherein the catheter has distinct first interior angles and second exterior angles (Vidovich Fig. 4, the angles seen respectively at (18) and (22)). Vidovich further teaches (in Vidovich [0025-0026]) that the catheter body is flexible, such that it can afford to be straightened when the catheter body is advanced over the guidewire, then, resiliently returns to its bent (relaxed) state when withdrawn (into the sheath).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date to modify the catheter body already having a bent first configuration and straight second configuration of Li, to be biased such that the bent first configuration is the relaxed state, or “biased so as to be relaxed in the first configuration”, as taught by Vidovich, for the motivation of having a catheter formed in a resilient enough configuration to facilitate accessing difficult to reach areas of a patient’s body (such as a left ventricle, when the surgical entry point into a patient’s body is a patient’s arm) (Vidovich [0022]). 

Regarding Claim 9, Li in view Vidovich teaches the modified catheter system of Claim 8, wherein the angle of curvature is substantially greater in the first configuration than in the 

Regarding Claim 12, Li in view of Vidovich teaches the modified catheter system of Claim 8, wherein the angle of curvature in the second configuration is approximately 0 degrees (Li Fig. 4 discloses the second configuration of the catheter is straight, and therefore has no angle (or 0 degrees) of curvature).  

Regarding Claim 13, Li in view of Vidovich teaches the modified catheter system of Claim 8, wherein the angle of curvature in the second configuration is from approximately 0 degrees to approximately 5 degrees (Li Fig. 4 discloses the second configuration of the catheter is straight, and therefore has no angle (or 0 degrees) of curvature).  
  
Regarding Claim 15, Li in view of Vidovich teaches the modified catheter system of Claim 8, comprising a mandrel supported within the catheter body, the mandrel configured to bias the catheter body toward the first configuration (Li Figs 9a-9d, wherein (34) is a mandrel equivalent, and biases the catheter body towards a first configuration).  

Regarding Claim 16, Li in view of Vidovich teaches the modified catheter system of Claim 8. While Li in view of Vidovich doesn’t explicitly teach wherein the catheter body is heat set in the first configuration, “the catheter body is head set in the first configuration” is 

Regarding Claim 22, Li in view of Jang and Vidovich teaches the modified catheter system of Claim 8, wherein the catheter body further comprises a second lumen (Li Fig. 9C, (62)) extending axially through at least a portion of the catheter body (Li Fig. 9C, (50)). 
Li doesn’t explicitly teach wherein the second lumen is configured to communicate with an expandable balloon supported at the distal end of the catheter body; however, Jang teaches a first and second lumen (Jang Fig. 1, the catheter having lumens (20) and (22)), wherein the second lumen (Jang (22)) communicates with an expandable balloon (Jang Fig. 1, (24)) supported at a distal end of the catheter body (seen in Jang Fig. 1). It would have been obvious to one of ordinary skill in the art, prior to the effective filing date to modify the catheter system to further include an expandable balloon, as this is a well-known pairing in the art, and for the motivation of an expandable balloon allowing the catheter to be used for angioplasty procedures (Jang [Col. 2, lines 58-63]), thus increasing the versatility of the catheter system further.

Regarding Claim 23, Li in view of Jang and Vidovich teaches the modified catheter system of Claim 8, further comprising a mandrel that is extendable through at least a portion of the catheter adjacent to the first opening to increase a stiffness of the catheter body adjacent to the first opening (Li Figs 9a-9d, wherein (34) is a mandrel equivalent, and biases the catheter 

Regarding Claim 24, Li in view of Jang and Vidovich teaches the modified catheter system of Claim 23, wherein the mandrel extends through at least a portion of an inflation lumen of the catheter body (Li teaches (34) extending through second lumen (62), which is equivalent to what applicant is indicating as an ‘inflation lumen’, since fluidic connection between the inflation lumen and balloon are not claimed).  

Regarding Claim 25, Li in view of Jang and Vidovich teaches the modified catheter system of Claim 8, wherein the distal catheter body portion is generally straight in both the first and second configurations when the catheter body is in the relaxed state (Li Fig. 4, wherein the catheter body distal portion is generally straight beyond opening (58), thus the distal portion of the catheter body (50) can still remain straight in a relaxed state).

Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al., (US 2008/0167628) in view of Jang (US 7074231) and Vidovich (US 2013/0158396).
Regarding Claim 17, Li in view of Vidovich teaches the modified catheter system of Claim 8. Li in view of Vidovich doesn’t explicitly teach the system further comprising a sheath supported by the catheter body, the sheath being movable between at least a first position and a second position such that the sheath substantially covers the first opening in the first position and substantially exposes the first opening in the second position.  

It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to modify Li’s catheter system to include a slidable sheath, as taught by Jang, for the motivation of a sliding sheath being desirable for allowing the first opening to be selectively closed and sealed (Jang [Col. 8, lines 45-55]); and also beneficially allows the catheter to convert from an ‘over-the-wire’ catheter to a ‘rapid-exchange’ catheter for removal of the catheter from the patient without extension of the guidewire (Jang [Col. 8, line 60 - Col. 9, line 10]).

Regarding Claim 18, Li in view of Jang and Vidovich teaches the modified catheter system of Claim 17, wherein the catheter system is configured such that moving the sheath from the first to the second position moves the catheter body from the first to the second 

Regarding Claim 19, Li in view of Jang and Vidovich teaches the modified catheter system of Claim 17, further comprising a housing (Li Fig. 4, (54)) supported about the proximal catheter body portion (seen in Li Fig. 4), the housing (Li (54)) being in communication with the sheath and being configured to move the sheath between the first and second positions (wherein in the modified device, the housing would incorporate Jang’s housing portion (62) communicating with the sheath as taught by Jang (66), and therefore would obviously allow movement of the sheath between first and second positions).

8.	Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al., (US 2008/0167628) in view of Vidovich (US 2013/0158396), as applied to Claim 8 above, and further in view of Webster et al. (US 2007/0208302).
Regarding Claim 10, Li in view of Vidovich teaches the modified catheter system of Claim 8. 
Li and Vidovich don’t explicitly teach wherein the angle of curvature in the first configuration is approximately 30 degrees.  
In related prior art, Webster teaches a catheter system (Webster Fig. 1, (100)) with catheter body having an angle of curvature in its first configuration which is approximately 30 
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date to modify the angle of inflection of Li and Vidovich, to be approximately 30 degrees, as taught by Webster, as approximate angles are a result effective variable based on the anatomy in which the catheter will be used to provide treatment, and thus since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Regarding Claim 11, Li in view of Vidovich teaches the modified catheter system of Claim 8. 
Li and Vidovich don’t explicitly teach wherein the angle of curvature in the first configuration is from approximately 10 degrees to approximately 30 degrees.  
In related prior art, Webster teaches a catheter system (Webster Fig. 1, (100)) with catheter body having an angle of curvature in its first configuration which is approximately 30 degrees (Webster [0063] wherein the angle of inflection can be about 35 degrees, encompassing ‘approximately 10 degrees to approximately 30 degrees’).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date to modify the angle of inflection of Li and Vidovich, to be approximately 10 to 30 degrees, as taught by Webster, as approximate angles are a result effective variable based on the anatomy in which the catheter will be used to provide treatment, and thus since it has been 

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIDAH HUSSAIN whose telephone number is (571)272-8612.  The examiner can normally be reached on M-Th 7:00-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.H./Examiner, Art Unit 3783                                                                                                                                                                                                        /NILAY J SHAH/Primary Examiner, Art Unit 3783